 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    TANYA GEANNA MACLEOD,                    Case No.: 18cv1873-LAB (LL)
12                                Plaintiff,
                                               ORDER ADOPTING REPORT
13    v.                                       AND RECOMMENDATION, AND
                                               REMANDING FOR FURTHER
14    NANCY A. BERRYHILL,
                                               PROCEEDINGS
15                             Defendant.
16
17         Plaintiff filed her complaint seeking judicial review of a decision by the
18   Commissioner of Social Security denying her application for a period of disability
19   and disability insurance benefits. This matter was referred to Magistrate Judge
20   Jan Adler for a report and recommendation. Later, Magistrate Judge Robert Block
21   was appointed, and the referral became his responsibility. The parties filed cross
22   motions for summary judgment.
23         On May 29, 2019, Judge Block issued his report and recommendation (the
24   “R&R”), which recommended granting Plaintiff’s motion and denying Defendant’s.
25   Objections to the R&R were due within 14 days, i.e., by June 12, but neither party
26   has filed any.
27         A district court has jurisdiction to review a Magistrate Judge's report and
28   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge

                                               1
                                                                        18cv1873-LAB (LL)
 1   must determine de novo any part of the magistrate judge's disposition that has
 2   been properly objected to.” Id. “A judge of the court may accept, reject, or modify,
 3   in whole or in part, the findings or recommendations made by the magistrate
 4   judge.” 28 U.S.C. § 636(b)(1). This section does not require some lesser review by
 5   the district court when no objections are filed. Thomas v. Arn, 474 U.S. 140, 149–
 6   50 (1985). The “statute makes it clear that the district judge must review the
 7   magistrate judge's findings and recommendations de novo if objection is made,
 8   but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
 9   2003) (en banc) (emphasis in original).
10         The Court has reviewed the R&R, finds it to be correct, and ADOPTS it.
11   Plaintiff’s motion (Docket no. 18) is GRANTED and Defendant’s motion (Docket
12   no. 24) is DENIED. The Commissioner’s decision is REVERSED and this matter
13   is ORDERED remanded for further administrative proceedings pursuant to
14   sentence four of 42 U.S.C. § 405(g). The orders to show cause issued earlier in
15   the case are DISCHARGED.
16
17         IT IS SO ORDERED.
18   Dated: June 24, 2019
19
20                                          Hon. Larry Alan Burns
                                            Chief United States District Judge
21
22
23
24
25
26
27
28

                                               2
                                                                          18cv1873-LAB (LL)
